                  Case 1:19-cv-01301-JPC Document 58 Filed 01/06/21 Page 1 of 1

                                          HELEN F. DALTON & ASSOCIATES, P.C.
                                                             ATTORNEYS AT LAW
                                          80-02 Kew Gardens Road, Suite 601, Kew Gardens, NY 11415
                                                  Tel. (718) 263-9591 Fax. (718) 263-9598




                                                                                         January 4, 2021



VIA ECF
The Honorable District Judge John P. Cronan
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:      Tellez Garcia, et al. v. Sal 79 Associates, Inc. et al.
                        Civil Case No.: 1:19-cv-01301 (JPC)(KNF)

Dear Judge Cronan:

      Our office represents the Plaintiffs in the above-referenced matter and we submit this letter motion
on behalf of both parties to respectfully request one final extension of time to submit the parties’
settlement agreement and motion for approval pursuant to Cheeks v. Freeport Pancake House, Inc., 796
F.3d 199 (2d Cir. 2015).

       The aforementioned documents were due to the Court today. Since the last correspondence with
the Court on December 18, 2020, the parties have finalized the terms of the settlement agreement and
are in the process of obtaining their clients’ signatures. This is the third request for an extension of time
to file the settlement documents and this request does not affect any other scheduled dates or deadlines.

      The parties respectfully request that the parties’ time to file the settlement documents be extended
to January 18, 2021. The parties do not anticipate requiring any further extensions.

     We thank the Court for its continued consideration on this matter and remain available to provide
any additional information.


                                                                              Respectfully submitted,

                                                                              _/s/___________________
Plaintiffs' request is GRANTED. The parties shall file all necessary          Roman Avshalumov, Esq.
documents for Court approval by January 18, 2021.

SO ORDERED.

Date: January 5, 2021                  __________________________
                                       JOHN P. CRONAN
      New York, New York
                                       United States District Judge
